DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  
While pieces of the independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  In other words, with regard to claim 1, Examiner is unable to make a reasonable rejection for the limitations of ‘…a plurality of traffic flows in the at least one bearer…’ and  ‘…wherein the stopping, by the UE, the data transmission of the traffic flow comprises: determining, by the UE, first instruction information; setting, by the UE, according to the first instruction information, a first policy having policy information indicating a condition for stopping the data transmission of the traffic flow; and stopping, by the UE, the data transmission of the traffic flow according to the first policy…’ in the context of the entire claim.  
With regard to claim 6, Examiner is unable to make a reasonable rejection for the limitations of ‘…a plurality of traffic flows in the at least one bearer…’ and  ‘…wherein the instructions to stop data transmission of the traffic flow include instructions to: determine first instruction information; set, according to the first instruction information, a first policy having policy information indicating a condition for stopping the data transmission of the traffic flow; and stop the data transmission of the traffic flow according to the first policy…’ in the context of the entire claim.  
With regard to claim 11, Examiner is unable to make a reasonable rejection for the limitations of ‘…a plurality of traffic flows in the at least one bearer…’ and  ‘…wherein the first instruction information indicates closing a data connection of a user equipment (UE) and indicates stopping, according to a first policy, data transmission of a traffic flow of a plurality of traffic flows in at least one bearer, wherein the first instruction information indicating closing the data connection indicates that the UE prevents sending by the UE, of at least some uplink packets of the traffic flow, by the UE and wherein first policy has policy information indicating a condition for stopping the data transmission of the traffic flow…’ in the context of the entire claim.  
With regard to claim 14, Examiner is unable to make a reasonable rejection for the limitations of ‘…wherein the first instruction information indicating closing the data connection indicates that the UE prevents sending, by the UE, of at least some uplink packets by the UE of a traffic flow of a plurality of traffic flows in at least one bearer, and indicates stopping data transmission of the traffic flow according to a first policy, and wherein the first policy has policy information indicating a condition for stopping the data transmission of the traffic flow…’ in the context of the entire claim.  Therefore, the claims are allowed.

With regard to claim 17, Examiner is unable to make a reasonable rejection for the limitations of ‘…wherein the first instruction information indicating closing the data connection indicates that the UE prevents sending, by the UE, of at least some uplink packets of at least some uplink packets of a traffic flow of a plurality of traffic flows in at least one bearer, and indicates stopping data transmission of the traffic flow according to a first policy, and wherein the first policy has policy information indicating a condition for stopping the data transmission of the traffic flow…’ in the context of the entire claim.  Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461